Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 27, 2016

                                      No. 04-16-00227-CR

                                     Allen John MURRAY,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5283
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
        On October 6, 2016, we struck appellant’s brief because it failed to comply with Rule
9.10 of the Texas Rules of Appellate Procedure and ordered appellant to file a brief correcting
the deficiencies. On October 24, 2016, appellant filed a corrected brief. The State’s brief is due
on November 23, 2016.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court